Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-3-2006

Tjhin v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5108




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Tjhin v. Atty Gen USA" (2006). 2006 Decisions. Paper 368.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/368


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 05-5108

                              SANDI SUTARDI TJHIN,

                                                Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES;
          SECRETARY OF THE DEPARTMENT OF HOMELAND SECURITY,

                                                Respondents

                       _________________________________

                        On petition for review of a final order
                        of the Board of Immigration Appeals
                                File No: A95-467-065
                       _________________________________

                   Submitted pursuant to Third Circuit LAR 34.1(a)
                               on September 28, 2006

                           Before: RENDELL, ROTH, and
                          JOHN R. GIBSON,* Circuit Judges

                               (Filed: October 3, 2006)

                              ______________________

                             OPINION OF THE COURT
                             _______________________


      *
       The Honorable John R. Gibson, Senior Circuit Judge for the United States Court
of Appeals for the Eighth Circuit, sitting by designation.

                                          -1-
PER CURIAM.

       Sandi Sutardi Tjhin, a native and citizen of Indonesia, petitions for review of the

order of the Board of Immigration Appeals denying his application for asylum,

withholding of removal, and relief pursuant to the Convention Against Torture.

       Tjhin failed to apply for asylum within a year of his arrival in the United States.

See 8 U.S.C. § 1158(a)(2)(B). The Immigration Judge found that there were no

extraordinary circumstances that would excuse the delay. See 8 U.S.C. § 1158(a)(2)(D).

The Board of Immigration Appeals adopted and affirmed the IJ's decision that Tjhin

failed to comply with the statutory deadline. Tjhin does not attack this finding, and in any

case, this court would have no jurisdiction to review such an attack on the Board's factual

or discretionary determinations as to timeliness of his application. 8 U.S.C. § 1158(a)(3);

Sukwanputra v. Gonzales, 434 F.3d 627, 635 (3d Cir. 2006).

       Tjhin contends that he is entitled to withholding of removal because he was

persecuted on the basis of his Chinese ethnicity and he fears future persecution on that

ground. To be eligible for withholding of removal, Tjhin was obliged to show a clear

probability that his life or freedom would be threatened because of his race, religion,

nationality, membership in a particular social group, or political opinion. 8 U.S.C. §

1231(b)(3); INS v. Stevic, 467 U.S. 407, 429-30 (1984). The Board held that Tjhin failed

to prove a likelihood of persecution on a protected ground.

       This court reviews the Board's factual findings under the substantial evidence test,

and we must uphold them unless any reasonable finder of fact would be compelled to find

                                             -2-
to the contrary of the findings. 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S.
478, 481 n.1 (1992). Tjhin's testimony about the incidents of violence he experienced in

Indonesia does not compel a finding that the motivation for the incidents was ethnic

hatred, nor do the incidents show a pattern or practice of persecution of Chinese ethnics,

as opposed to random criminal activity. See Lie v. Ashcroft, 396 F.3d 530, 535-37 (3d

Cir. 2005).

       Tjhin does not pursue his claim for relief under the Convention Against Torture.

       We will deny the petition for review.




                                            -3-